Citation Nr: 0206229	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  97-24 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from November 1986 to July 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 decision by the 
Department of Veterans Affairs (VA), Oakland, California, 
Regional Office (RO).  That decision denied service 
connection for a chronic disability claimed as depression.  
The issue has since been recharacterized as a claim for 
service connection for a psychiatric condition, and has come 
under the jurisdiction of the RO in Phoenix, Arizona.


FINDINGS OF FACT

1.  The veteran has not informed the RO of her current 
address.

2.  There is no competent medical evidence of a current 
diagnosis of a psychiatric disorder.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist in the development of 
claims.  First, the VA has a duty to notify the veteran and 
her representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate her claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statement of the case 
(SSOC), and the letters sent to the veteran informed her of 
the information and evidence needed to substantiate her claim 
for service connection for a psychiatric disorder and 
complied with the VA's notification requirements.  The RO 
supplied the veteran with the applicable regulations in the 
SOC.

The Board notes that no evidence is of record beyond the 
veteran's service medical records.  However, the RO sent the 
veteran several letters indicating the evidence required to 
support her claim.  Several letters sent to the veteran were 
returned to the RO due to an incorrect address.  The December 
2001 SSOC noted that in order to schedule a VA examination to 
determine whether she had a disability the RO would need a 
current address.  Neither the veteran, nor her 
representative, provided the RO with her current address.  
"[I]n the normal course of events, it is the burden of the 
(appellants) to keep the VA apprised of (their) 
whereabouts[,]" and that "there is no burden on the part of 
the VA to turn up heaven and earth to find (an appellant),"  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of her claim and has notified her of the information and 
evidence necessary to substantiate her claim.  Consequently, 
the claim need not be referred to the veteran or her 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Factual Background

Service medical records indicate that the veteran was seen at 
the Mental Hygiene Clinic in November 1986.  She was 
diagnosed with an adjustment disorder with depression and an 
occupational problem.  It was noted that the veteran had 
immature features.  The veteran was seen again in June 1987 
complaining of stress at work.  She was diagnosed with (1) 
situational adjustment with a depressed mood, and (2) job 
dissatisfaction.  A service gynecology clinic record dated in 
July 1987 shows that the veteran had been on birth control 
pills, but was now off due to emotional mood swings.  The 
veteran reported experiencing depression on her July 1987 
separation examination.  The report of a medical examination 
conducted at that times shows that psychiatric evaluation was 
normal.  The veteran's DD-214 noted that the reason for the 
veteran's separation was a character and behavior disorder, 
not a disability.

There is no evidence of record regarding treatment since 
service or a current diagnosed disability.  In her claim for 
compensation submitted in September 1996, the veteran did not 
report receiving any treatment after service.  

III.  Criteria

Service connection means that the facts, as shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for a disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In the field of mental disorders, personality disorders which 
are characterized by developmental defects or pathological 
trends in the personality structure manifested by a lifelong 
pattern of action or behavior, chronic psychoneurosis of long 
duration or other psychiatric symptomatology shown to have 
existed prior to service with the same manifestations during 
service, which were the basis of the service diagnosis, will 
be accepted as showing pre-service origin.  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  See 38 C.F.R. § 3.303(c).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  See 
Gilbert v.  Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a grant of service connection for a psychiatric disorder.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

In the instant case, there is no medical evidence that the 
veteran has a current disability related to a psychiatric 
condition.  The Board notes that the veteran was treated in 
service for an adjustment disorder with depression and 
situational adjustment with depressed mood.  However, that 
treatment was many years ago, and there is no evidence of 
record that indicates that the veteran currently has a 
psychiatric disorder.  In the absence of a current 
disability, as defined by governing law, the claim must be 
denied.  Therefore, for the reasons and bases expressed 
above, the Board concludes that the preponderance of the 
evidence of record is against the veteran's claim for service 
connection for a psychiatric disorder.


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.



		
	MICHAEL D. MARTIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

